Citation Nr: 0510400	
Decision Date: 04/12/05    Archive Date: 04/21/05

DOCKET NO.  00-04 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to April 
1987.

This appeal arises from an August 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in which the RO denied entitlement to service 
connection for a back disability.  The veteran perfected an 
appeal on this issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts his present back disability is related to 
an in-service back injury.  The veteran's service medical 
records (SMR's) show that he was treated for muscular pain in 
the thoracic region while in service in September 1985, and 
in December 1986.  He denied recurrent back pain on 
separation examination in July 1987 and on reserve 
examination in February 1991.  

The veteran's December 1999 X-ray from a private medical 
facility reveals that his back is normal except for a small 
flat disc protrusion at T8-9.  

The RO attempted to schedule the veteran for a VA medical 
examination in August 2004.  The notification letter, which 
was mailed to the veteran's address of record, was returned 
as undeliverable.  The RO subsequently made multiple attempts 
to ascertain the veteran's current address to no avail.  A 
December 2004 Supplemental Statement of the Case (SSOC) was 
also returned as undeliverable at the veteran's prior 
address.

Following certification of the veteran's appeal to the Board, 
the veteran's new address has apparently been acquired, as 
shown by the computerized appeal record (VACOLS).  

As the veteran's current address has presumably been 
determined, a remand is required for the December 2004 SSOC 
to be re-mailed to the veteran at his current address, and 
for the veteran to be rescheduled for a VA examination.  

In this regard, there is evidence of treatment and/or 
findings in service of a back strain, and there is evidence 
of a current back disability.  Thus, the Board finds that a 
VA medical opinion is required to determine whether the 
current back disability is related to the veteran's active 
service.  See 38 C.F.R. § 3.159(c)(4); see also Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (Board is not free to 
substitute its own judgment for that of such an expert.).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Finally, the veteran is hereby advised that it is his 
responsibility to keep VA apprised of his current address.  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, this issue is remanded to the RO for the 
following:

1.  The RO should send a copy of the 
December 2004 Supplemental Statement of 
the Case to the veteran's current 
address.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and etiology of the 
veteran's claimed back disorder.  The 
claims folder must be made available to 
the examiner for review.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are necessary for accurate assessment.  

Specifically, the examiner should 
review the claims file, conduct an 
examination of the back, and provide a 
diagnosis of any pathology found.  The 
examiner should provide an opinion on 
whether any currently diagnosed back 
disability is etiologically related to 
thoracic complaints documented during 
service.  All opinions should be based 
on a review of the evidence of record, 
including the service medical records, 
examination of the veteran, and sound 
medical principles.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the remaining 
issues on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should 
be provided with a Supplemental 
Statement of the Case and be given the 
opportunity to respond. 

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






